        Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 1 of 20


 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     ndlieber@venable.com                            jfcardenas-navia@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@venable.com                             jnadipuram@venable.com
 5   Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@venable.com                            cnbingaman@venable.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 7

 8   VENABLE LLP
     1290 Avenue of the Americas
 9   New York, New York 10104-3800
     Tel: (212) 218-2100
10   Fax: (212) 218-2200
11   Chris Holland (SBN 164053)
     cholland@hollandlawllp.com
12   Lori L. Holland (SBN 202309)
     lholland@hollandlawllp.com
13
     HOLLAND LAW LLP
14   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
15   Tel: (415) 200-4980
     Fax: (415) 200-4989
16
     Attorneys for Plaintiffs
17
                           IN THE UNITED STATES DISTRICT COURT
18                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
19

20

21                                                        Case No. 4:18-cv-01885-HSG

22   In Re Koninklijke Philips Patent Litigation          PHILIPS’ REPLY IN SUPPORT OF
                                                          ITS MOTION FOR LEAVE TO
23                                                        AMEND ITS INFRINGEMENT
                                                          CONTENTIONS
24
                                                          JURY TRIAL DEMANDED
25
                                                          Date: February 14, 2019
26                                                        Time: 2:00 p.m
                                                          Judge: Hon. Haywood S. Gilliam, Jr.
27                                                        Courtroom: 2

28




     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
            Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 2 of 20


 1                                                 TABLE OF CONTENTS
 2
     I.       The Identification of Accused Products in Philips’ February 2018 Final
              Delaware Infringement Contentions Was Proper and Consistent with Judge
 3            Sleet’s Rulings ....................................................................................................................... 1
              A.         Prior Delaware Rules Do Not Require a Showing of Diligence or Good
 4
                         Cause to Add Specific Model Number Designations to the Accused
 5                       Product List Prior to the Final Contentions Due Date ................................................ 1
              B.         Judge Sleet Expressly Rejected Defendants’ Proposal to make Interim
 6
                         Infringement Contentions Binding and Imposed No General Requirement
 7                       for a Showing of Diligence to Add Specific Accused Product Model
                         Number Designations.................................................................................................. 1
 8
              C.         Philips Never Agreed That a Showing of Diligence Was Required to
 9                       Justify Amendments Between its Initial and Final Delaware Contentions................. 4
              D.         Though Judge Sleet Imposed No General Requirement for a Showing of
10
                         Diligence to Add Specific Accused Product Model Number Designations,
11                       Philips Diligently Sought Discovery and Properly Supplemented its Initial
                         Identification of Accused Products and Infringement Contentions Prior to
12                       the Delaware Final Infringement Contentions Due Date ............................................ 4

13
              E.         Defendants’ Supposed Evidence of Philips’ Lack of Diligence is Not
                         Compelling In Any Event ........................................................................................... 5
14   II.      Defendants Themselves Have Not Met The Standard They Would Have This
              Court Retroactively Apply to Philips’ Actions in Delaware ............................................. 8
15
              A.         Defendants Have Added Numerous New Invalidity Theories and Over 80
16                       Purported Prior Art References to Their Initial Delaware Invalidity
                         Contentions Without Motion or Showing of Diligence or Good Cause. .................... 8
17
              B.         Defendants Never Moved to Strike any of Philips’ Interim or Final
18                       Infringement Contentions in Delaware Because To Do So Would Have
                         Been Futile and Contrary to Judge Sleet’s Prior Rulings ........................................... 8
19
     III.     Philips’ Proposed Amendments to Its Final Delaware Infringement
20            Contentions Should Be Granted .......................................................................................... 9
21            A.         Philips’ Motion to Amend Was Timely Made and Defendants are in No
                         Position to Question Philips’ Diligence in the Period Following its
22                       February 2018 Final Delaware Contentions and Transfer to This Court.................... 9
23            B.         Philips’ Proposed Amendments Based on Late Produced Google Source
                         Code Should Be Permitted ........................................................................................ 11
24
              C.         Philips’ Proposed Amendments Based on Late Produced Microsoft Source
25                       Code Should Be Permitted ........................................................................................ 11
              D.         Philips Diligently and Properly Supplemented its Identification of
26
                         Accused Products and Infringement Contentions After Transfer To
27                       This District ............................................................................................................. 13

28

                                                  i
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 3 of 20

             E.        Microsoft Has Not and Cannot Claim Any Surprise or Prejudice from the
 1
                       Proposed Amendments Relating to the Doctrine of Equivalents.............................. 14
 2           F.        Defendants Do Not Contest Philips’ Amendments Related to HTC and
                       Acer’s Late Production of Source Code ................................................................... 15
 3
     IV.     CONCLUSION ................................................................................................................... 15
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  ii
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 4 of 20

                                                           TABLE OF AUTHORITIES
 1
                                                                                                                                                     Page(s)
 2

 3   Cases

 4   Abbott Diabetes Care Inc. v. Roche Diagnostics Corp.,
        C05-03117 MJJ, 2007 WL 2221029 (N.D. Cal. July 30, 2007) ......................................................1
 5
     Apple Inc. v. Samsung Elecs. Co., Ltd.,
 6      No. 12-CV-630, 2012 WL 5632618 (N.D. Cal. Nov. 15, 2012) .............................................14, 15
 7   Bd. of Trustees of Leland Stanford Junior Univ. v. Roche Molecular Sys., Inc.,
 8
         No. 05-CV-4158, 2008 WL 624771 (N.D. Cal. Mar. 4, 2008)......................................................13

 9   Honeywell Intern. Inc. v. Audiovox Commun. Corp.,
        04-CV-1536, 2005 WL 3988905 (D. Del. Oct. 7, 2005) .............................................................1, 3
10
     Invensas Corp. v. Renesas Elecs. Corp.,
11       287 F.R.D. 273 (D. Del. 2012) ....................................................................................................3, 4
12   Nuance Comm’ns, Inc. v. Abbyy Software House,
        No. C08-02912 JSW (MEJ), 2012 WL 2427160 (N.D. Cal. June 26, 2012) ................................11
13

14   Yasudevan Software, Inc. v. Int’l Bus. Machines Corp.,
        No. C09-05897 RS (HRL), 2011 WL 940263 (N.D. Cal. Feb. 18, 2011) .....................................11
15
     Yodlee, Inc. v. CashEdge, Inc.,
16      No. 05-CV-1550, 2007 WL 1454259 (N.D. Cal. May 17, 2007) ..................................................14
17   Other Authorities
18   L.R. 3-1(e) ............................................................................................................................................15
19
     Rule 11 ...................................................................................................................................................7
20

21

22

23

24

25

26

27

28

                                                  iii
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 5 of 20

     I.        The Identification of Accused Products in Philips’ February 2018 Final Delaware
 1
               Infringement Contentions Was Proper and Consistent with Judge Sleet’s Rulings
 2
          A.      Prior Delaware Rules Do Not Require a Showing of Diligence or Good Cause to Add
 3
                  Specific Model Number Designations to the Accused Product List Prior to the Final
                  Contentions Due Date
 4
               Defendants now assert that Philips must show “diligence” for each additional individual
 5
     accused product number that was not separately delineated in its initial Delaware Infringement
 6
     Contentions (hereinafter “ICs”). Dkt. No. 559 (“Opp’n Br.”) at 10. But, they point to no Delaware
 7

 8
     authority that actually supports that assertion. In their now-withdrawn Motion to Strike, Defendants

 9   attempted to rely on the Delaware Default Standard for Discovery. But, as explained in our opening

10   brief, that Default Standard provides no such basis – the deadlines prescribed therein are “initial” and
11
     the Parties are expressly “permitted to supplement” those disclosures. Dkt. No. 535-1 (“JN Decl., Ex.
12
     1”) at 4 n.3. In their opposition, Defendants also cherry pick a few passages from the June 20, 2017
13
     conference before Judge Sleet and a single footnote in Honeywell Intern. Inc. v. Audiovox Commun.
14
     Corp., 04-CV-1536, 2005 WL 3988905 (D. Del. Oct. 7, 2005), none of which support their position. 1
15

16
          B.      Judge Sleet Expressly Rejected Defendants’ Proposal to make Interim Infringement
                  Contentions Binding and Imposed No General Requirement for a Showing of
17
                  Diligence to Add Specific Accused Product Model Number Designations

18             Contrary to Defendants’ suggestion, Judge Sleet did not impose any requirement for a showing

19   of cause or diligence for Philips to supplement its delineation of individual accused model numbers

20   prior to the due date for the final ICs in Delaware. In fact, as outlined in our opening brief, during the
21
     June 20, 2017 conference, Judge Sleet expressly rejected Defendants’ efforts to make Philips’ interim
22
     ICs (what Defendants’ refer to as Amendment A) binding. Instead, Judge Sleet ruled that those interim
23
     ICs would not be binding and that Philips could supplement them when its final ICs became due, so
24
     long as Philips did not act in bad faith. Dkt. No. 535-2 (“JN Decl., Ex. 2”) at 35:1-7 (emphasis added).
25

26

27   1
       Defendants also cite to Abbott Diabetes Care Inc. v. Roche Diagnostics Corp., C05-03117 MJJ,
28
     2007 WL 2221029, at *1 (N.D. Cal. July 30, 2007). This Northern District of California case has no
     relevance to the standards in force in Delaware.
                                                  1
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 6 of 20

            After Judge Sleet made that ruling, counsel for Acer and ASUS expressed a specific concern
 1

 2   that Philips might delay unnecessarily in seeking relevant source code from third parties after the June

 3   20, 2018 conference. Id. at 38:17-41:18. Judge Sleet agreed that Philips should be diligent in seeking

 4   such third party source code and that would be “part of the calculus for the Court.” Id. at 41:17-18.
 5
     But, he did not alter his prior ruling that interim ICs (so-called Amendment A) would otherwise not
 6
     be binding and that adding additional model numbers for products that were “heretofore publicly
 7
     accessible” would, at most, be subject to a good faith analysis. Id. at 32:20-33:8; 35:1-7. In fact, he
 8
     reiterated it. Id. at 54:10-13. To the extent Judge Sleet directed Philips to be diligent in seeking third
 9

10   party source code, such direction had nothing to do with the delineation of individual model numbers

11   in connection with Philips’ final ICs (so-called Amendment B).
12          Furthermore, and contrary to the suggestion on page 3 of Defendants’ opposition, Judge Sleet
13
     did not ever state that Philips would be require to show “diligence” in order to supplement the
14
     delineation of individual accused model numbers in its initial identification of accused products prior
15
     to the date for final ICs. Rather, he said at most that it “might be a factor in my determination of
16

17
     whether there is bad faith afoot. I don’t know.” Id. at 32:25-33:8. There is no allegation here that

18   Philips acted in bad faith as concerns the delineation of individual accused model numbers.

19          On page 3 of their opposition brief, in discussing the June 2017 conference with Judge Sleet,
20
     Defendants assert that they “raised their concerns with the Delaware court about the ‘moving target’
21
     of Philips’ infringement allegations.”     Opp’n Br. at 3.      But, this had nothing to do with the
22
     supplementation and delineation of individual accused model numbers, which is expressly permitted
23
     under Section 4 of the Delaware Default Standard. Dkt. No. 58, so ordered October 12, 2016. Rather,
24

25   Defendants’ counsel, Mr. McBrayer, expressed a concern that Philips might thereafter seek to change

26   the underlying infringement theories if the interim Delaware ICs (so-called Amendment A) were not

27   made binding. JN Decl., Ex. 2 at 19:24-22:23. In fact, although Philips had twice supplemented its
28
     identifications of accused model numbers prior to the June 2017 conference, Mr. McBrayer conceded
                                                  2
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 7 of 20

     that Philips had not yet “moved their allegations” in the manner that was in dispute at that conference.
 1

 2   McCarthy Decl. ¶¶ 2-3; JN Decl., Ex. 2 at 22:15-23.

 3          Finally, Honeywell did not involve a motion to amend contentions or impose any requirement

 4   for “diligent investigation of public information” and therefore cannot support Defendants’ position.
 5
     If anything, Honeywell supports Philips’ position that it was entitled to seek discovery from
 6
     Defendants, including an identification of specific model numbers for products that ran the same
 7
     accused operating systems as those specifically identified by model name/number in Philips’ initial
 8
     identification of accused products in Delaware. In Honeywell, the plaintiff had brought suit against
 9

10   an “extraordinary number of defendants…,” including both retailers and manufacturers of electronic

11   products with LCD screens. The Court stayed the retailer defendant actions pending resolution of the
12   manufacturer defendant cases. The issue in Honeywell was simply what discovery the plaintiff was
13
     entitled to from the retailer defendants while their actions were stayed. Honeywell says nothing about
14
     what broader scope of discovery the plaintiff would be entitled to once that stay was lifted. Moreover,
15
     despite the fact that the retailer defendant actions had been stayed, the Court nevertheless ordered the
16

17
     retailer defendants to identify and provide certain discovery concerning products that had not been

18   “specifically identified” by Honeywell as accused products to the extent they “utilize the same [or

19   other versions of the same] LCD module as in the specifically identified products… or other LCD
20
     modules with substantially the same structure as the LCD module or modules contained in the
21
     specifically identified products.” Id. at *1. Furthermore, even to extent that Honeywell did support
22
     Defendants’ position, it would run counter to the later-decided Invensas decision cited in Philips’
23
     opening, which itself distinguishes Honeywell while citing to a number of other decisions that support
24

25   Philips’ position in conjunction with a substantive analysis of this issue. See Invensas Corp. v. Renesas

26   Elecs. Corp., 287 F.R.D. 273, 279-282 (D. Del. 2012).

27

28

                                                  3
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 8 of 20

        C.      Philips Never Agreed That a Showing of Diligence Was Required to Justify
 1              Amendments Between its Initial and Final Delaware Contentions
 2           Contrary to Defendants’ assertions, Philips did not agree during the October 2, 2018 Case
 3
     Management Conference that it was required to show good cause or diligence to support anything
 4
     disclosed in its final Delaware ICs. At that hearing, counsel for Philips only confirmed that, as counsel
 5
     for Defendants requested, Philips would “move to amend on the accumulation of its amendments since
 6

 7
     that first notice.” Philips’ opening brief and declarations do exactly that. First, they explain that

 8   amendments prior to the final deadline for ICs in Delaware were permissible because they were subject

 9   at most to a good faith standard. Defendants have not even asserted that Philips acted in bad faith.
10
     Second, they summarize efforts Philips made to seek discovery related to its ICs, including to learn
11
     the identity of specific additional model numbers that employed the accused functionalities and were
12
     sold by Defendants within the United States. Mot. at 13-15. Philips did not commit to separately
13
     analyze and justify any of the amendments reflected in its final ICs under a so-called “diligence”
14

15   standard that was not in force and that Defendants themselves have not followed. See infra at Section

16   III. To be clear, as explained above and in our opening brief, all parties were permitted to amend their

17   contentions in Delaware up to the due date for final contentions, provided they did not act in bad faith.
18      D.      Though Judge Sleet Imposed No General Requirement for a Showing of Diligence to
                Add Specific Accused Product Model Number Designations, Philips Diligently Sought
19              Discovery and Properly Supplemented its Initial Identification of Accused Products
                and Infringement Contentions Prior to the Delaware Final Infringement Contentions
20              Due Date
21
             Furthermore, and contrary to Defendants’ assertions, Philips fully complied with Delaware
22
     procedures for accused products lists by providing fulsome and clear notice of the scope of the accused
23
     products in this case at the time of its Default Standard disclosures, and by engaging in subsequent
24
     efforts to discover and identify any additional specific model number designations that correspond to
25

26   Defendants’ infringing products thereafter. Dkt. No. 529 (“Mot.”) at 10-15; See e.g., Invensas, 287

27   F.R.D. at 280 (allowing discovery seeking identification of products where plaintiff has asked
28   defendants “to identify which products match a particular description.”) (internal quotations and
                                                  4
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 9 of 20

     citations omitted). Philips clearly set forth what operating systems and functionality were accused in
 1

 2   its June 2016 initial accused products lists, and clearly accused any of Defendants’ products that

 3   contained the so-defined accused operating systems or functionality infringing each of the Asserted

 4   Patents (e.g., for the ’913 Patent, “Acer smartphones, tablet computers, laptops, and All-in-One PCs .
 5
     . . pre-loaded with the Android Operating System, the Chrome Operating System, or the Windows
 6
     Operating System version 8 or higher”). See, e.g., Dkt. No. 534-1 (“RP Decl., Ex. 1”). To the extent
 7
     that Philips was or became aware of specific model numbers when serving its initial, interim, or final
 8
     Delaware ICs and identifications of accused products, it listed them. Philips appropriately sought to
 9

10   identify additional individual model number designations for Defendants’ infringing products

11   thereafter (e.g., through Philips’ Interrogatory No. 1, which sought discovery as to the model number
12   designation of Defendants’ products containing the infringing features). Mot. at 5-7. The chronology
13
     of these amendments diligently and fairly follows Defendants’ eventual production and responses to
14
     Philips’ discovery requests. Mot. at 13-16.
15
        E.      Defendants’ Supposed Evidence of Philips’ Lack of Diligence is Not Compelling In
16              Any Event
17           Defendants assert that Philips should have been able to identify accused products by “searching
18
     on Google or elsewhere on the Internet for the accused devices.” In support of this theory, they point
19
     to a series of exhibits which are purported to show how Philips “could have easily discovered these
20
     products earlier” using “publicly-available material.” Opp’n Br. at 2. But, even a cursory review of
21
     Defendants’ offered evidence reveals that their suggested approach is flawed and unreliable, that the
22

23   evidence they have collected could not have “easily” formed the basis of valid allegations of

24   infringement in this action.
25           In particular, Defendants suggest repeatedly that Philips should have referenced and relied on
26
     Wikipedia to reliably identify the individual model numbers to specifically accuse. Opp’n Br. at 2, 7-
27
     9, 11. Wikipedia is a crowd-sourced, publicly editable encyclopedia and even the website’s founder
28

                                                  5
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 10 of 20

     has cautioned against its use as a source. McCarthy Decl., Ex. 1. Wikipedia’s own article about
 1

 2   “Citing Wikipedia” even states that “[w]e advise special caution when using Wikipedia as a source

 3   for research projects,” and further advises users to:

 4               Remember that Wikipedia is a wiki. Anyone in the world can edit an article,
                 deleting accurate information or adding false information, which the reader
 5
                 may not recognize. Thus, you probably shouldn't be citing Wikipedia.”
 6
     See McCarthy Decl., Ex. 2 (emphasis in original). Given that Wikipedia itself cautions against its use
 7
     as a source, Philips could hardly be expected to have relied on it as a source to support of its ICs.
 8
             As just one example, Defendants assert that Philips could have relied on Dkt No. 559-15, a
 9

10   Wikipedia page entitled “Comparison of HTC devices” to identify and list HTC products, and “had

11   Philips done any of these obvious things, the information about these products would have been

12   immediately apparent.” Opp’n Br. at 11. But, this document suffers from exactly the kind of general
13
     reliability problems discussed above, and about which Wikipedia cautions its users. Direct support is
14
     not provided for nearly any of the specifications provided on that page, and even where support is
15
     provided in the footnotes, many of the citations are to HTC’s foreign-facing websites, including HTC’s
16
     Korea, Canada, and United Kingdom websites. Furthermore, even where that Wikipedia page does
17

18   theoretically cite to HTC’s own U.S. website, nearly every single footnoted link is to a now-defunct

19   webpage, each of which returns only the statement “THIS PAGE IS UNAVAILABLE,” thus rendering

20   the citations useless. See, e.g., McCarthy Decl., Ex. 9. The only thing that is apparent on the face of
21
     this document is that it is of dubious reliability.
22
             Further, Defendants attempt to incorporate numerous other exhibits from their withdrawn
23
     Motion to Strike 2 to suggest that Philips should have consulted and relied on foreign-facing websites,
24
     foreign publications, or other documents that indicate sale or use of products outside of the U.S. With
25

26

27
     2
28
      Defendants’ attempt to wholesale incorporate their withdrawn Motion to Strike is improper and
     effectively flouts the applicable page limits for their responsive brief.
                                                  6
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 11 of 20

     respect to HTC, this includes at least 30 different exhibits to Jonathan Putman’s Declaration that
 1

 2   purport to be archived versions of HTC’s Europe, Singapore, Middle East, Canada, Vietnam, and

 3   Korea websites. E.g., Dkt. Nos. 493-2, -5 (HTC Europe); 493-4, -31, -39, 44, 51, 54, 55, 58, 102, 113,

 4   115 (HTC Singapore); 493-18, -27 (HTC Middle East); 493-46 (HTC Canada); 493-47, 52, 56, 60,
 5
     62, 65, 68, 73, 75, 86, 105, 109, 114 (HTC India); and 493-94 (HTC Korea). Similarly, one of Acer’s
 6
     most often cited sources within its omnibus “Exhibit 2 to the Lin Declaration” is an English language
 7
     version of a German website, notebookcheck.net, and the pages cited by Acer include many
 8
     indications that they may not relate to U.S. products at all (e.g., listing prices in Euros). See McCarthy
 9

10   Decl., Ex. 10 (explaining that “Notebookcheck.com is the German based origin of

11   notebookcheck.net.”); see, e.g., Dkt. No. 499-3 (“Lin Decl., Ex. 2, Part 1”) at 2, 8, 18, 40; Dkt. No.
12   501-1 (“Lin Decl., Ex. 2, Part 2”) at 14, 28, 48, 62; Dkt. No. 502-1 (“Lin Decl., Ex. 2, Part 3”) at 2,
13
     12, 23, 49; Dkt. No. 503-1 (“Lin Decl., Ex. 2, Part 4”) at 10, 28, 57, 69. Acer’s Exhibit 2 also cites to
14
     numerous different pages from other websites that show prices listed only in Euros or other currencies,
15
     as well as a number of clearly foreign-based websites, such as expertreviews.co.uk, jagatreview.com
16

17
     (written in what appears to be Indonesian), and cnet.com/uk. See, e.g., Lin Decl. Ex. 2, Part 1 at 4,

18   65, 223; Lin Decl., Ex. 2, Part 4 at 185, 209; Lin Decl., Ex. 2, Part 3 at 283, 414. ASUS’s cited support

19   also contains similar deficiencies. See, e.g., Dkt. No. 497-16 (“Neilson Decl., Ex. 15”); Dkt. No. 497-
20
     17 (“Neilson Decl., Ex. 16”); Dkt No. 497-26 (“Neilson Decl., Ex. 25”).
21
            In other words, Defendants assert in their opposition that Philips should have scoured foreign
22
     websites and relied on “publicly available” evidence of foreign sales to delineate specific model
23
     numbers accused of infringement in the U.S. That is unreasonable and hypocritical. Earlier today,
24

25   HTC’s counsel sent an email chastising Philips for including in this motion model numbers that HTC

26   contends were never sold in the U.S. and plainly asserts that evidence of foreign sales does not “form[]

27   even the most basic Rule 11 basis” for asserting infringement in the U.S. McCarthy Decl., Ex. 11.
28
     Defendants cannot have it both ways. HTC’s email of today only confirms that Philips acted
                                                  7
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 12 of 20

     reasonably in seeking reliable information about what products were sold in the U.S. through the
 1

 2   discovery process.

 3   II.        Defendants Themselves Have Not Met The Standard They Would Have This Court
                Retroactively Apply to Philips’ Actions in Delaware
 4
           A.      Defendants Have Added Numerous New Invalidity Theories and Over 80 Purported
 5                 Prior Art References to Their Initial Delaware Invalidity Contentions Without
                   Motion or Showing of Diligence or Good Cause.
 6
                Just as Philips amended its accused products lists and initial ICs on several occasions while
 7

 8
     this case was pending in Delaware, Defendants have similarly amended their invalidity contentions at

 9   least four-times since serving their initial Invalidity Contentions in Delaware on September 30, 2016

10   (including on July 21, 2017, November 3, 2017, March 16, 2018, and November 15, 2018). These
11
     amendments have added not only new theories, but also over 80 new invalidity references. McCarthy
12
     Decl. ¶¶ 8-12. Section 4 of the Delaware Default Standard for Discovery, on which Defendants rely,
13
     imposes a corresponding obligation under which “each defendant shall produce to the plaintiff its
14
     initial invalidity contentions for each asserted claim, as well as the related invalidating references
15

16   (e.g., publications, manuals and patents).” JN Decl., Ex. 1 at 4. Significantly, Defendants have never

17   attempted to justify any of their own amendments by showing diligence or cause.

18               If the Delaware Default Standard or Judge Sleet’s prior rulings somehow imposed on Philips
19
     a diligence standard for delineating additional model numbers, what of Defendants’ wholesale
20
     additions to their invalidity contentions? Each of Defendants’ later disclosed references is allegedly
21
     prior art and, by definition, “publicly available.” Accordingly, by Defendants’ logic, they all should
22
     have been individually delineated and addressed in Defendants’ initial Invalidity Contentions on
23

24   September 30, 2016. Defendants cannot have one rule for themselves and another for Philips.

25         B.      Defendants Never Moved to Strike any of Philips’ Interim or Final Infringement
                   Contentions in Delaware Because To Do So Would Have Been Futile and Contrary to
26                 Judge Sleet’s Prior Rulings

27              Further, if initial contentions in Delaware were subject to a good cause or diligence
28   requirement, Defendants could and should have moved to strike Philips’ supplemental identifications
                                                  8
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
            Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 13 of 20

     of accused product model numbers and so-called Amendments A and B to its Initial Delaware ICs
 1

 2   while this case was venued in Delaware. Philips first amended its accused products lists on August

 3   26, 2016 to specifically identify additional accused model numbers, nearly two years before this case

 4   was transferred to this Court, and Philips further amended its accused products lists on at least three
 5
     more occasions prior to transfer. McCarthy Decl. ¶¶ 3, 5-6. Yet, at no point while this case was venued
 6
     in Delaware did the Defendants do so. Defendants should not now be heard to question Philips’ final
 7
     Delaware ICs.
 8
     III.        Philips’ Proposed Amendments to Its Final Delaware Infringement Contentions Should
 9
                 Be Granted
10               For the reasons stated above and in our opening brief, the disclosures in Philips’ final Delaware
11
     ICs are entirely proper and should be recognized as properly included in Philips’ ICs in this District.
12
     In addition, the present motion also seeks permission to make certain amendments to Philips’ final
13
     Delaware ICs. These amendments include additional individual accused model names and numbers,
14
     as well as amendments to certain infringement theories, and the source code analyses referenced
15

16   therein, based on untimely productions of source code by HTC, Google, and Microsoft.

17          A.      Philips’ Motion to Amend Was Timely Made and Defendants are in No Position to
                    Question Philips’ Diligence in the Period Following its February 2018 Final Delaware
18                  Contentions and Transfer to This Court

19               On pages 22-23 of their opposition, Defendants assert that Philips should have moved earlier
20   to amend its Delaware final ICs. In particular, they argue that Philips had a “deep understanding” of
21
     Google’s source-code production by March 22, 2018, and should have then moved to amend its final
22
     Delaware ICs. This assertion is without merit for several reasons.
23
                 First, after conducting two CMCs and hearing extensively from all parties, this Court set the
24

25
     schedule for proposing conforming and substantive amendments to the previously served final

26   Delaware contentions. Defendants should not now be heard to question that schedule.

27               Second, less than a week after March 22, 2018, this matter was transferred from Delaware to
28
     this Court. Immediately thereafter, the Defendants themselves insisted on a “pause” in proceedings
                                                  9
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 14 of 20

     until this Court was able to conduct a CMC. Further, as is discussed below, Defendants refused to
 1

 2   agree to Philips’ proposal for an earlier exchange of proposed amendments to Philips’ ICs.

 3          In particular, on March 28, 2018, the day after this matter was transferred to this Court, Counsel

 4   for Defendants wrote to Philips stating that “[w]hen cases transfer into this District, the usual custom
 5
     is to pause all proceedings until the new Court can hold a case management conference.” Dkt. No.
 6
     530-16 (emphasis added). Thereafter, Philips proposed that “[w]ithin a week of these cases being
 7
     assigned to a Judge, Philips will send a proposed schedule that will include exchanging updated
 8
     contentions.” McCarthy Decl., Ex. 3 at 2 (emphasis added). Philips again wrote to Defendants on
 9

10   April 20, 2018 and proposed to serve “amended infringement contentions” on June 5, 2018.

11   McCarthy Decl., Ex. 4 at 2-3. On May 4, 2018, Philips followed up with Defendants, again seeking
12   agreement and further clarifying that the updated ICs proposed for service on June 5, 2018 would be
13
     updated to reflect the fact that Philips had “continued our investigation in these cases, including by
14
     analyzing recently produced documents and source code from both the Defendants and third parties.”
15
     McCarthy Decl., Ex. 5 at 4. Philips followed up again with Defendants on May 14, 2018 and May 24,
16

17
     2018 seeking Defendants’ agreement to Philips’ proposed amendment schedule, and further

18   cautioning that “[d]efendants have been dilatory in providing the discovery that Philips is entitled to”

19   and providing further notice that Philips intended to supplement its ICs. McCarthy Decl., Exs. 6, 7.
20
     On May 30, 2018, Defendants declined to agree to Philips’ proposal, stating instead that “[w]e think
21
     it will be most efficient to continue discussing the schedule and case management details in the context
22
     of the joint Case Management Statement that is due in a few weeks.” McCarthy Decl., Ex. 8.
23
     Defendants cannot reasonably argue that this period of time should be held against Philips. Philips
24

25   not only put Defendants on notice that it intended to substantively amend its ICs, but it followed up

26   repeatedly in an attempt to arrange for a prompt and timely exchange of those amended ICs. It was

27   Defendants who insisted on waiting until the Court set a schedule.
28
            Thereafter, at the June 26 CMC, the Court suggested that, rather than proceed in a piecemeal
                                                  10
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 15 of 20

     fashion, Philips should complete any outstanding discovery that would be implicated in its proposed
 1

 2   amendments, and then proceed to bring its ICs into compliance with the Local Rules at the same time

 3   it sought to substantively amend its ICs. Dkt. No. 535-3 (“JN Decl., Ex. 3”) at 18:17-19:19. The

 4   Court also set a date for a subsequent CMC on October 2, 2018. During the second CMC Conference
 5
     on October 2, 2018, the Court directed Philips to first bring its existing contentions into compliance
 6
     with the Local Rules on October 25, 2018, and then separately move to make any substantive
 7
     amendments (e.g., with respect to accused products and infringement theories) by October 31, 2018.
 8
     Dkt. No. 535-4 (“JN Decl., Ex. 4”) at 22:18-20. Philips served its N.D. Cal.-compliant ICs on October
 9

10   25 and, in this motion, seeks leave to amend its ICs for good cause. At the second CMC, the Court set

11   fact discovery to close in early January 2019. In view of this history, Defendants’ assertion that Philips
12   should have sought to amend its final Delaware ICs earlier is disingenuous.
13
             Finally, N.D. Cal. courts have often permitted motions to amend even where there was a delay
14
     of several months. See Nuance Comm’ns, Inc. v. Abbyy Software House, No. C08-02912 JSW (MEJ),
15
     2012 WL 2427160, at * 2 (N.D. Cal. June 26, 2012) (finding a delay of a “few months” diligent);
16

17
     Yasudevan Software, Inc. v. Int’l Bus. Machines Corp., No. C09-05897 RS (HRL), 2011 WL 940263,

18   at *3–4 (N.D. Cal. Feb. 18, 2011) (finding a delay of four months diligent).

19      B.      Philips’ Proposed Amendments Based on Late Produced Google Source Code Should
                Be Permitted
20
             Philips has proposed amendments to its final Delaware ICs for the ’806 patent to account for
21
     late produced Google Source Code for the YouTube and Google Play Movies & TV applications.
22

23   Defendants’ only apparent basis for opposing those amendments is their assertion that Philips did not

24   timely move to amend its ICs upon transfer to this district. Opp’n Br. at 21-23. As is addressed in
25   full immediately above, any alleged delay is entirely justified, and therefore Defendants’ arguments
26
     against Philips’ amendments based on Google’s late produced source code must fail.
27
        C.      Philips’ Proposed Amendments Based on Late Produced Microsoft Source Code
28              Should Be Permitted

                                                  11
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 16 of 20

            Philips has also proposed amendments to its final Delaware ICs based on Microsoft’s late
 1

 2   produced source code. For the same reasons offered above, Defendants are in no position to complain

 3   about any alleged delay following service of the final Delaware ICs and transfer to this District.

 4          Defendants also assert that Philips’ proposed amendments to its final Delaware ICs concerning
 5
     the ’387 and ’064 patent should be denied because the Windows source code was, after months of
 6
     wrangling, technically made available for inspection prior to the deadline for final Delaware ICs. As
 7
     was explained in Philips’ opening brief, Philips first sought source code from Microsoft in March of
 8
     2017, and sought to resolve deficiencies in Microsoft’s source code production for months thereafter
 9

10   before Microsoft finally agreed to make the complete Windows operating system code base available

11   for inspection beginning November 15, 2017. Dkt No. 530 (“JS Decl.”), ¶¶ 61-84. Philips’ had several
12   code reviewers diligently review Microsoft’s source code from that point onward, but there simply
13
     was not enough time remaining to complete the review and analysis, and to incorporate it into Philips’
14
     final Delaware ICs. JS Decl., ¶¶ 91, 93.
15
            Defendants also assert that Philips has failed to show that it acted with diligence with respect
16

17
     to its proposal to amend its final Delaware ICs for the ’564, ’819, and ’809 patents to account for late

18   production of the Windows source code. Philips’ amendments as to those patents are essentially

19   limited to the addition of a limited subset of additional cited source code pages in support of its
20
     preexisting theories. As is discussed above and in Philips’ opening brief, Philips has provided
21
     adequate evidence of Microsoft’s delay in producing its source code. Given that Philips has not
22
     amended its theories for these patents substantively, Microsoft’s delay alone is sufficient to justify the
23
     timing of Philips’ limited additions for these patents.
24

25          Defendants further allege that they will be “prejudiced if Philips is permitted to advance these

26   new source code infringement theories,” and that Philips’ amendments should be denied on that

27   ground. In particular, Microsoft asserts that “[m]uch of the newly-cited code is legacy source code
28
     that Microsoft’s engineers have not worked on in years” and that “[i]n some cases, the engineers who
                                                  12
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 17 of 20

     wrote the source code are no longer with the company.” Opp’n Br. at 24-25. But, as explained above,
 1

 2   Philips requested the Windows source code in March of 2017. Microsoft delayed its production and

 3   should be heard to complain now. In any case, it is difficult to understand how Philips’ supposed

 4   delay of several months in identifying the source code has prejudiced Microsoft if the code has not
 5
     been worked on in “years,” and Microsoft makes no allegation that any relevant employee has recently
 6
     left the company during the period of Philips’ delay. These grounds do not support a showing of
 7
     prejudice. Furthermore, Microsoft’s other arguments regarding the timing of depositions ring hollow
 8
     given that Microsoft itself has now offered eight of its own witnesses for deposition between now and
 9

10   the close of fact discovery, including several technical witnesses. McCarthy Decl.¶ 13.

11           Finally, Microsoft’s reliance on Barry v. Medtronic, Inc. is misplaced. Barry is an out of
12   district Texas opinion, and that court’s decision on prejudice was premised on the fact that the
13
     Defendant had “argued its claim construction position under [Plaintiff’s] First Amended Infringement
14
     Contentions.” No. 1:14-CV-0104, 2016 WL 7665768, at *4 (E.D. Tex. May 9, 2016). Such factors
15
     are not relevant here, as the Delaware court concluded its claim construction process in Delaware long
16

17
     before even Philips’ final ICs were due there. Moreover, Defendants have not explained how any of

18   Philips’ amendments would actually affect Defendants’ positions on claim construction.

19      D.      Philips Diligently and Properly Supplemented its Identification of Accused Products
                and Infringement Contentions After Transfer To This District
20
             As is explained further in Philips’ opening brief, the changes Philips has proposed to make to
21
     accused model numbers following transfer reflect either newly released products or discovery that was
22

23   belatedly provided by Defendants in response to discovery requests served long ago in Delaware. Mot.

24   at 16-22. Defendants do not challenge the addition of any newly released products. Opp’n Br. at 2.
25   The other additions should be found proper for all of the same reasons described above with respect
26
     to the amendments made in Delaware. See supra at Sections I-II. The only reason that these products
27
     were not included in Philips’ final ICs in Delaware is due to Defendants’ delay in providing the
28

                                                  13
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 18 of 20

     required discovery.    Defendants have provided that discovery now, and Philips should not be
 1

 2   precluded from including the results of it, as it would have been permitted to in Delaware.

 3       E.      Microsoft Has Not and Cannot Claim Any Surprise or Prejudice from the Proposed
                 Amendments Relating to the Doctrine of Equivalents.
 4
              Philips’ proposed amendments relating to the Doctrine of Equivalents in the Microsoft ICs
 5
     should also be permitted. In this District, “[c]ourts have allowed amendments [to ICs] when the
 6

 7
     movant made an honest mistake, the request to amend did not appear to be motivated by

 8   gamesmanship, or where there was still ample time left in discovery.” Apple Inc. v. Samsung Elecs.

 9   Co., Ltd., No. 12-CV-630, 2012 WL 5632618, at *2, *6 (N.D. Cal. Nov. 15, 2012) (allowing
10
     amendments to ICs where “it appears that Apple’s omission of the second set of charts was due to an
11
     honest mistake” based on “evidence . . . that Apple had originally intended for these charts to be a part
12
     of the June 15 infringement contentions[, including that] the missing claims charts are listed in Apple's
13
     Claims Summary Table (the table of contents of their June 15 contentions), and duplicates of other
14

15   charts were served in place of the second set of omitted charts.) 3

16            The facts here are similar to those described in Apple, and this Court should allow Philips’

17   proposed amendments on the same grounds. As Philips explained in its opening brief, the omission
18
     of these Doctrine of Equivalents theories in Philips’ February Contentions was due to an honest
19
     mistake – a mistake which is plainly evidenced by inclusion of these same theories in the ICs served
20
     other defendants in this consolidated litigation. See, e.g., JS Decl., Ex. 2 (showing the inclusion of
21
     these theories as to HTC). Furthermore, Defendants have not argued that Philips’ errors were
22

23   motivated by gamesmanship – and they were not. Lastly, at the time that Microsoft received notice

24   of these errors, there were over two months of fact discovery remaining in this case, which is more
25   than ample time under the circumstances. This is especially true given that, in a typical Northern
26

27   3
       Further citing to Yodlee, Inc. v. CashEdge, Inc., No. 05-CV-1550, 2007 WL 1454259, at *2 (N.D.
28
     Cal. May 17, 2007) and Bd. of Trustees of Leland Stanford Junior Univ. v. Roche Molecular Sys.,
     Inc., No. 05-CV-4158, 2008 WL 624771, at *3 (N.D. Cal. Mar. 4, 2008).
                                                  14
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 19 of 20

     District of California case, the N.D. Cal. Pat. L.R. require only a list of limitations that a patentee
 1

 2   alleges infringe under DOE (see Pat. L.R. 3-1(e)).

 3              Moreover, Microsoft has not and cannot claim any prejudice. Microsoft’s only “basis” for

 4   asserting prejudice is that it cannot “adequately explore” Philips’ theories in the time remaining in fact
 5
     discovery. But, they do not identify any discovery they purportedly need, and they have not articulated
 6
     in any manner what they would have done differently if these theories were formally disclosed earlier,
 7
     or explained why any such actions could not be taken now. As such, Microsoft cannot contend that it
 8
     will be prejudiced by this amendment under the circumstances, and this Court may allow it under the
 9

10   standard shown in Apple.

11         F.      Defendants Do Not Contest Philips’ Amendments Related to HTC and Acer’s Late
                   Production of Source Code
12
                Finally, Defendants’ do not contest the permissibility of a number of Philips proposed
13
     additions, including at least those related to HTC’s and Acer’s late production of source code
14

15   (described in JS Decl., ¶¶ 6-44, 98-102). Defendants have waived any objection as to any uncontested

16   additions and Philips should be granted leave to amend on the bases presented in its opening motion.

17   IV.        CONCLUSION
18              Philips respectfully requests the Court grant Philips leave to amend its ICs, and provide any
19
     other relief the Court deems just.
20

21

22

23

24

25

26

27

28

                                                  15
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 569 Filed 12/07/18 Page 20 of 20


 1   Dated: December 7, 2018
                                                Respectfully submitted,
 2

 3    Chris Holland (SBN 164053)                /s/ Michael P. Sandonato______________
      Lori L. Holland (SBN 202309)              Michael P. Sandonato (admitted pro hac vice)
 4    HOLLAND LAW LLP                           John D. Carlin (admitted pro hac vice)
      220 Montgomery Street, Suite 800          Christopher M. Gerson (admitted pro hac vice)
 5    San Francisco, CA 94104                   Natalie Lieber (admitted pro hac vice)
      Telephone: (415) 200-4980                 Jonathan M. Sharret (admitted pro hac vice)
 6    Fax: (415) 200-4989                       Daniel A. Apgar (admitted pro hac vice)
      cholland@hollandlawllp.com                Robert S. Pickens (admitted pro hac vice)
 7    lholland@hollandlawllp.com                Sean M. McCarthy (admitted pro hac vice)
                                                Jaime Cardenas-Navia (admitted pro hac vice)
 8                                              Joyce L. Nadipuram (admitted pro hac vice)
                                                Caitlyn N. Bingaman (admitted pro hac vice)
 9
                                                VENABLE LLP
10                                              1290 Avenue of the Americas
                                                New York, New York, 10104
11                                              +1 (212) 218-2100
                                                +1 (212) 218-2200 facsimile
12                                              philipsprosecutionbar@venable.com
13                                              Attorneys for Plaintiffs Koninklijke Philips
                                                N.V. and U.S. Philips Corporation
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  16
     PHILIPS’ REPLY IN SUPPORT OF ITS MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT CONTENTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG
